Per Curiam.
1. Where the payee of a promissory note indorses it in blank and delivers it to a bank for collection, and while the note is being held by the bank for collection the payee makes a verbal contract by which he sells for value to a third person an interest in the proceeds of the note when collected, and retains the right to the balance of the proceeds, and there is no delivery of the note by the payee to the person contracting to purchase such interest in the proceeds, such purchaser does not acquire title to the note so as to authorize him, upon failure of collection by the bank from the maker, to maintain an action against the payee as indorser.
2. Applying the above principle to the pleadings and evidence in this case, a verdict for the plaintiff against the payee of the note, for the amount of the portion of the proceeds contracted for, was unauthorized.
3. The rulings announced in the foregoing notes are controlling, and it is unnecessary to deal with other grounds of the amended motion for a new trial. Jtidgment reversed.

All the Justices concur.